Citation Nr: 1017501	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  07-13 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for a bilateral lower 
extremity disability, including severe leg pain and numbness 
of the ankles, knees, and legs, as a result of VA surgical 
treatment in September 2004. 


REPRESENTATION

Appellant represented by:	Charles Romo, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to 
January 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied entitlement to compensation 
benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, 
for a bilateral lower extremity disability as a result of VA 
surgical treatment in September 2004.

In December 2009, the Veteran testified at a Travel Board 
hearing before the undersigned.  A transcript is associated 
with the claims folder.  

The Veteran, through counsel, indicated at the hearing that 
there were additional private treatment records that he 
wanted to submit.  The record was held open for a period of 
15 days to afford the Veteran an opportunity to submit these 
records.  Shortly thereafter, the Veteran's attorney 
submitted private records that were associated with the 
claims file, including depositions and evaluations from 
multiple private physicians.  The Board notes that the 
Veteran's attorney indicated at the hearing that he would 
waive RO consideration of this evidence.  Transcript of 
hearing at 11.  This oral statement, when transcribed, became 
a "writing" sufficient to constitute a written waive.  Tomlin 
v. Brown, 5 Vet. App. 355 (1993).


FINDINGS OF FACT

Evidence of record demonstrates the cause of any additional 
bilateral lower extremity disability was not shown to have 
been proximately due to VA carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing medical care nor was the 
cause of any additional bilateral lower extremity disability 
shown to have been the result of an event not reasonably 
foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits, 
pursuant to the provisions of 38 U.S.C.A. § 1151, for a 
bilateral lower extremity disability, including severe leg 
pain and numbness of the ankles, knees, and legs, as a result 
of VA surgical treatment in September 2004, have not been 
met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), also held 
that, as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim.  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran by the RO in June 2005 that fully 
addressed all notice elements.  The June 2005 letter was sent 
prior to the initial RO decision in this matter.  The letter 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  The letter also specifically set out the criteria 
for establishing benefits under 38 C.F.R. § 1151.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

Since the Board has concluded that the preponderance of the 
evidence is against the claim of compensation under 
38 U.S.C.A. § 1151, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006)

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, in deciding 
to remand the issue for a medical nexus opinion, the Board 
notes that the Federal Circuit, in a recent decision, upheld 
the determination that a VA medical examination is not 
required as a matter of course in virtually every veteran's 
disability case involving a nexus issue.  Waters v. Shinseki, 
--- F.3d ---, 2010 WL 1302954 (Fed. Cir.) (distinguishing 
cases where only a conclusory generalized statement is 
provided by the veteran, in which case an examination may not 
be required).

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

A review of the claims file shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claim during the course of this 
appeal.  His service treatment records, service personnel 
records, and all relevant VA and private treatment records 
pertaining to his claim have been obtained and associated 
with his claims file.  

The Board further acknowledges that a specific VA medical 
examination or opinion pertinent to the issue on appeal has 
not been obtained.  Simply stated, the standards of McLendon 
are not met in this case, as evidence of record does not 
provide any indication that the Veteran has any additional 
bilateral lower extremity disability that is proximately due 
to VA carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
in furnishing surgical treatment or the result of an event 
not reasonably foreseeable.  On the contrary, as discussed in 
detail below, the available medical evidence (provided by the 
Veteran's attorney) establishes that the surgery performed by 
the Veteran in September 2004 was performed "nicely" and 
that there was no medical malpractice involved.  Therefore, 
the available records and medical evidence have been obtained 
in order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his attorney has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Indeed, the record was held open to permit the Veteran 
attorney an opportunity to submit additional medical evidence 
in support of the appeal and such records were submitted.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

The Veteran is claiming entitlement to compensation under 38 
U.S.C.A. § 1151. Specifically, he asserted that he has an 
additional bilateral lower extremity disability, including 
severe leg pain and numbness of the ankles, knees, and legs, 
as a result of VA surgical treatment in September 2004. 

In pertinent part, the current version of 38 U.S.C.A. § 1151 
reads as follows:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and --

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was -- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.

To determine whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the medical treatment upon which the claim is 
based to his or her condition after such treatment has 
stopped.  38 C.F.R. § 3.361(b) (2009).  To establish that VA 
treatment caused additional disability, the evidence must 
show that the medical treatment resulted in the additional 
disability.  Merely showing that a veteran received treatment 
and that the veteran has an additional disability, however, 
does not establish cause.  38 C.F.R. § 3.361(c)(1) (2009).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing medical 
treatment proximately caused a veteran's additional 
disability, it must be shown that the medical treatment 
caused the veteran's additional disability; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider, or (ii) VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d) & 
(d)(1) (2009).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32 of this chapter.  38 C.F.R. § 
3.361(d)(2) (2009).

Factual Background

A longitudinal review of the record reveals that the Veteran 
suffered injuries in multiple car accidents in February 1993, 
March 1994, February 1995, and March 1996 as well as in a 
work-related auto accident in October 2001.  The record also 
contains multiple depositions of private treatment providers 
(dated in April 2005 and September 2006) and private medical 
evaluations (dated in November 2003, May 2004, and August 
2006) that showed the Veteran has been involved in a lawsuit 
with a former employer filed in Marion County Circuit Court 
(Indiana) and applied for some type of workers compensation 
benefits from the Commonwealth of Massachusetts (Industrial 
Board - Division of Industrial Accidents).  These private 
evaluations and depositions detail a complex medical history 
of lumbar spine problems dating from 1993 to the present. 

A November 2003 private medical evaluation report from R. R. 
P., M.D. reflected a diagnosis of traumatic aggravation of 
severe degenerative changes of the lumbar spine at the L4-5 
level with chronic right low back pain.  The diagnosed 
condition was noted to be the result of an October 2001 motor 
vehicle accident.

A May 2004 private medical evaluation report from N. B., M.D. 
detailed that the Veteran was involved in a motor vehicle 
accident during a job assignment in October 2001.  It was 
noted that he was driven off the highway and felt sudden pain 
in his back, hips, and knees.  On examination, he had 
definite antalgic gait, denied any bladder or bowel 
irregularity, and exhibited significant limitation of lumbar 
spine range of motion.  MRI findings dating back to 1993 and 
1994 were noted to reveal pre-existing degenerative disk 
disease at L4-5 with facet changes. 

An August 2004 VA X-ray report revealed degenerative changes 
with intervertebral disc space narrowing visualized at L4-5.  
An August 31, 2004, VA history and physical report noted that 
the Veteran signed consent and was informed of the risks and 
benefits of surgery, including bleeding, infection, 
paralysis, bowel/bladder dysfunction, cerebrospinal fluid 
(CSF) leak, failure to fuse, need for further surgery, and 
persistence of symptoms. 

As noted above, the Veteran has asserted that he has suffered 
from a bilateral lower extremity disability subsequent to VA 
surgical treatment in September 2004 (September 8, 2004) at 
the VA Medical Center (VAMC) in Lake City, Florida. 

The September 2004 VA operative report listed pre and 
postoperative diagnoses of mechanical instability and low 
back pain.  The Veteran was noted to have severe disc disease 
of L4-5 with severe mechanical back pain.  Performed surgical 
procedures included L4-5 posterior lumbar interbody fusion, 
L4-5 laminectomy and placement of a posterior interbody bone 
graft, arthrodesis of L4-5 posterolaterally with placement of 
structural allograft bone graft, and nonsegmental 
instrumentation from L4 to L5.  It was noted that a small 
dural tear occurred at the exiting L4 nerve root on the right 
side during the procedure with minimal CSF drainage.

The Veteran complained of slight numbness of the left shin in 
a September 2004 VA post-surgical neuro check.  It was 
indicated that hand grips and legs were strong.  Additional 
post-surgical VA nursing notes dated in September 2004 
reflected findings of a superficial skin infection, 
identified as possible cellulitis, with slight redness and 
itching around incision.  Neurological checks were noted to 
be within normal limits.  The September 2004 VA hospital 
discharge summary showed that the Veteran was able to 
ambulate independently and had stable neural examination with 
full lower extremity strength and clean incision.  The 
Veteran was discharged in good condition, reporting that all 
of his leg pain was resolved and that a good deal of his back 
pain had resolved.  

A September 2004 VA neurology surgery clinic note detailed 
findings of resolved post-op cellulitis, improved lower 
extremity and back pain, intermittent pain shooting down the 
outside of left thigh to knee, full bilateral lower extremity 
strength, and sensation intact to bilateral lower 
extremities, except decreased over anterior left shin.  The 
Veteran's complaints of left anterior thigh pain were noted 
to likely be referred from muscle spasm.  Additional VA 
treatment records dated from October 2004 to August 2005 
detailed complaints of leg pain, ankle pain, numbness in left 
anterior shin, low back burning pain with sharp shooting pain 
into right lateral hip, and bilateral lower extremity 
numbness as well as findings of decreased sensation over 
anterior left shin and musculoskeletal pain due to 
deconditioning and abnormal gait/posture.  

An August 2005 VA electromyography (EMG) report revealed 
possible L5 and S1 radiculopathy and profuse spontaneous 
activity present two inches from scar on right and one inch 
from scar on left at L5 and S1 paraspinals.  The lower 
extremity EMG study was noted to be normal, as some 
spontaneous activity would be present in paraspinals one year 
post-surgery.  Nerve conduction velocity (NCV) study findings 
were noted to be suggestive distal symmetrical axonal and 
demyelinating type of sensory motor neuropathy.  An August 
2005 VA lumbar spine CT scan report listed an impression of 
status post fusion at L4-5 without evidence of complications, 
multilevel degenerative spondylosis most prominent at L3-4, 
profound ligamentum flavum hypertrophy narrowing of the 
central canal to nine millimeters and causing bilateral 
neural foramina narrowing, and no significant nerve 
impingement. 

During an April 2005 deposition, a private physician, G. N. 
K., M.D., testified that the Veteran came through the 
September 2004 procedure well, although with some residual 
numbness in the L5 nerve root distribution.  After describing 
multiple ways a nerve can be injured during surgery, the 
physician indicated that "everything looked stable," the 
Veteran faired quite well, and the surgery looked to be 
"done nicely."  Transcript of April 1, 2005, deposition of 
G.N.K., M.D., at 24.

An additional August 2006 private medical evaluation report 
from R. R. P., M.D. indicated that the September 2004 
surgical procedure was complicated by a tear in the dura 
which resulted in a leak of spinal fluid.  He listed 
diagnoses of:  1) traumatic aggravation of severe 
degenerative changes of the lumbar spine at the L4-5 level 
with chronic low back pain; 2) status-post attempted spinal 
fusion at the L4-5 level with tear of dura; and 3) residuals 
of diagnoses 1 and 2 with chronic low back pain and leg 
symptoms.  The physician also noted findings of disfigurement 
with pigmentation over the lower back and surgical scar as 
well as atrophy of the thigh and limp. 

During a September 2006 deposition, R. R. P., M.D. testified 
that the Veteran underwent a spinal fusion operation in 
September 2004 with complications including pain in his left 
lower back, pains and numbness in his left lower extremity, 
and onset of pain in his right knee, ankle, and foot.  He 
further noted that those risks were associated with a patient 
undergoing that type of procedure.  Transcript of September 
11, 2006 deposition of R.P.P., M.D., at 27.  He opined that 
the surgical procedure resulted in a tear of the dura that 
led to a leak of spinal fluid but that the actions of the 
physician were "absolutely not" malpractice.  Id.

During a September 2006 deposition, N. B., M.D. reiterated 
that another private physician's report stated that the 
Veteran had a complication during the September 2004 VA 
surgery called a dura tear, and that the tear aggravated the 
Veteran's preexisting condition.  Transcript of September 11, 
2006 deposition of N.B., M.D., at 47-48.

An operative report from a private hospital dated in October 
2009 showed that the Veteran underwent another surgical 
procedure of the lumbar spine with L3 laminectomy, L3-4 
fusion, exploration and fusion of L4-5, and neuro monitoring.  

Analysis

Upon consideration of the totality of the evidence of record, 
the Board finds that a grant of compensation, pursuant to 38 
U.S.C.A. § 1151, for a bilateral lower extremity disability 
is not warranted.

As an initial matter, the Board notes that evidence of record 
does not definitively establish that the Veteran suffered an 
additional bilateral lower extremity disability caused by VA 
surgical treatment in September 2004.  There are differing 
opinions on this question.  However, even assuming, arguendo, 
that the Veteran suffered an additional bilateral lower 
extremity disability as a result of VA surgical treatment in 
September 2004, the Board finds that the cause of any 
additional bilateral lower extremity disability is not shown 
to have been proximately due to VA carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing surgical treatment.  

As noted above, N.B., M.D., testified that the surgery 
performed by VA in September 2004 had been performed 
"nicely."  A private physician, an orthopedic surgeon 
identified as R. R. P., M.D. who was very familiar with the 
Veteran's medical history, clearly opined during a September 
2006 deposition that the September 2004 VA surgical procedure 
resulted in a tear of the dura that led to a leak of spinal 
fluid but that the actions of the physician were "absolutely 
not" malpractice.  

"Malpractice" is defined as mistreatment of a patient 
through ignorance, carelessness, or neglect.  STEDMAN'S 
MEDICAL DICTIONARY 1058 (27th ed. 2000).  Alternately, 
"medical malpractice" is defined as "a doctor's failure to 
exercise the degree of care and skill that a physician of the 
same medical specialty would use under similar 
circumstances."  BLACK'S LAW DICTIONARY 1444 (9th ed. 2004).  
In other words, Dr. R.P.P.'s use of the word malpractice 
encapsulates the essential criteria for establishing benefits 
under 38 U.S.C.A. § 1151, i.e., VA carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing surgical treatment.

Under these circumstances, the Board concludes that the 
September 2006 private physician opinions constitute the most 
probative (persuasive) evidence of record on the question of 
whether the any additional bilateral lower extremity 
disability was proximately due to VA carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
surgical treatment in September 2004.  Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) ("It is the responsibility of the BVA 
to assess the credibility and weight to be given the 
evidence.") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-
93 (1992)).  Guerrieri v. Brown, 4 Vet. App. 467, 470-471 
(1993) (the probative value of medical evidence is based on 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion the physician reaches; as is true 
of any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  
Significantly, neither the Veteran nor his attorney has 
presented, identified, or alluded to the existence of any 
medical evidence or opinion that directly contradicts the 
evidence of record.  

The cause of any additional bilateral lower extremity 
disability was also not shown to have been the result of an 
event not reasonably foreseeable.  As discussed above, an 
August 2004 VA history and physical report specifically noted 
that the Veteran signed consent and was informed of the risks 
and benefits of surgery, including bleeding, infection, 
paralysis, bowel/bladder dysfunction, CSF leak, failure to 
fuse, need for further surgery, and persistence of symptoms.  
This conversation was held approximately one week before the 
Veteran's surgery.  In addition, a private physician 
testified that the Veteran underwent a spinal fusion 
operation in September 2004 with complications including pain 
in his left lower back, pains and numbness in his left lower 
extremity, and onset of pain in his right knee, ankle, and 
foot.  Thereafter, he specifically indicated that those risks 
were associated with a patient undergoing that type of 
procedure during his September 2006 deposition. 

Consequently, the Board notes that evidence of record is 
insufficient to show that any additional bilateral lower 
extremity disability was proximately due to VA carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
surgical treatment or was the result of an event not 
reasonably foreseeable.  

In reaching this conclusion, the Board has considered the 
Veteran's assertions in multiple written statements as well 
as during his December 2009 hearing.  He reported 
experiencing severe leg pains and lower extremity numbness as 
a result of nerve damage caused by his VA lumbar spine 
surgery in September 2004.  In a December 2009 statement, the 
Veteran's attorney further indicated that the Veteran 
suffered an additional disability due to the nicking of the 
dural sac resulting in leakage of spinal fluid with resulting 
numbness of the lower extremities.  He contended that this 
incident during the September 2004 surgery would be the 
result of either carelessness or lack of proper skill of the 
surgeon and that the resulting additional disability was not 
reasonably foreseeable.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 
49, 57 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

While the Board reiterates that the Veteran is competent to 
report symptoms as they come to him through his senses, the 
claimed bilateral lower extremity disability is not the type 
of disorder that a lay person can provide competent evidence 
on questions of etiology or diagnosis.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 38 
C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  Moreover, such competent evidence has 
been provided by the medical personnel who have examined the 
Veteran during the current appeal.  The Board attaches 
greater probative weight to the clinical findings than to his 
statements.  Cartright, 2 Vet. App. at 25.

The Veteran has also testified that the surgeon did not 
inform him of this risk of the surgery and only assured him 
that he would be fine.  The record clearly reflects the 
opposite.  The aforementioned pre-surgery report indicates 
that the risks of the surgery, to include CSF leakage, was 
discussed with the Veteran, that he expressed an 
understanding of the risks and a desire to have the surgery, 
and that he signed a consent form.  

Recognition is given to the fact that signed consent form is 
not of record.  However, the principles of administrative 
regularity dictate a presumption that VA treating medical 
practitioners have properly discharged their official duties. 
Saylock v. Derwinski, 3 Vet. App. 394 (1992).  The absence of 
a signed informed consent letter as an attachment to every 
record of treatment or hospitalization can hardly be deemed 
evidence of the absence of such consent.  Neither the Veteran 
nor his attorney have produced any evidence that VA failed to 
properly execute an informed consent form as discussed in the 
August 31, 2004 report.  The Veteran's contentions alone, 
absent the production of evidentiary support, are not the 
type of clear evidence to the contrary which is sufficient to 
rebut the presumption of regularity.  Mindenhall v. Brown, 7 
Vet. App. 271 (1994).

Based on the foregoing discussion, the Board must conclude 
that the criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for a bilateral lower 
extremity disability, including severe leg pain and numbness 
of the ankles, knees, and legs, as a result of VA surgical 
treatment in September 2004 are not met, and the claim must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim, that doctrine is not applicable.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for a bilateral lower 
extremity disability, including severe leg pain and numbness 
of the ankles, knees, and legs, as a result of VA surgical 
treatment in September 2004 is denied. 



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


